Exhibit 10bb.

CONSENT TO AMENDMENT OF

DEFERRED COMPENSATION PLAN FOR DIRECTORS AND EXECUTIVES

This Consent to Amendment of Deferred Compensation Plan for Directors and
Executives is entered into by the undersigned participants in the Deferred
Compensation Plan for Directors and Executives (the “Plan”) of Northwest Natural
Gas Company (the “Company”) on February 28, 2008.

On February 28, 2008, the Board of Directors of the Company approved amendments
to the Plan (the “Amendments”) reflected on the attached marked copy of the
Plan. Before the Amendments, the Plan permitted Plan participants to elect to
have deferrals of shares of Company Common Stock issuable under the Long Term
Incentive Plan (“LTIP”) credited to either Cash Accounts or Company Stock
Accounts under the Plan. The Amendments eliminate the choice to credit such
deferred shares to Cash Accounts, and therefore require that all deferrals of
shares under the LTIP be credited to Company Stock Accounts under the Plan. The
undersigned Plan participants have previously elected to defer all or a portion
of the shares that may be issued to them under outstanding LTIP awards on or
about March 1, 2009, and to have the value of those deferred shares credited to
their Cash Accounts under the Plan. The effect of the Amendments is that their
previous elections to credit deferred shares to Cash Accounts will be
disregarded, and the shares they elected to defer will instead be credited to
Company Stock Accounts.

Although the Plan permits the Board of Directors to adopt the Amendments without
the consent of Plan participants, because the Amendments may be viewed as
adversely affecting Plan participants who had previously elected to have
deferred shares credited to Cash Accounts under the Plan, the Company has
requested that those Plan participants consent to the Amendments.

The undersigned Plan participants hereby consent to the Amendments.

 

/s/ Mark S. Dodson Mark S. Dodson /s/ Lea Anne Doolittle Lea Anne Doolittle /s/
Gregg S. Kantor Gregg S. Kantor /s/ David A. Weber David A. Weber /s/ J. Keith
White J. Keith White